Per Curiam:
The learned trial justice granted defendant’s motion for a new trial on the ground that the verdict is excessive. The record discloses that the plaintiff received a serious injury. Giving full effect to plaintiff’s proof, the verdict might be said to be warranted. The trial justice, however, saw and heard the witnesses including the plaintiff himself and we feel under the circumstances of this case disinclined to interfere with the discretion with which the trial justice is vested. (Boos v. Field, 192 App. Div. 696.) Order affirmed, with costs. All concur. Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ.